Citation Nr: 1610747	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  13-23 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUE

Entitlement to service connection for a liver condition, to include as secondary to service-connected disabilities.  



REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

S. Heneks, Senior Counsel



INTRODUCTION

The Veteran served on active duty from July 1966 to July 1969.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The claim was remanded in August 2015.

The appeal is once again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In August 2015, the Board remanded the matter on appeal to obtain a VA examination to address whether the Veteran has a liver condition that is either directly related to his service, or secondary to his service-connected diabetes or posttraumatic stress disorder (PTSD) with alcohol and polysubstance abuse.  Although an opinion was obtained in November 2015, it did not sufficiently address whether the Veteran's service-connected diabetes aggravated a liver condition, or whether his service-connected PTSD with alcohol and polysubstance abuse caused or aggravated a liver condition.  As these questions have not been sufficiently addressed, a remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice of the criteria to substantiate his claim for a liver condition as secondary to his service-connected disabilities.

2.  Obtain an addendum to the November 2015 VA examination and opinion that addresses the following.
(a)  Is it at least as likely as not (50 percent or greater probability) that the liver condition is caused by the Veteran's service-connected PTSD with alcohol and polysubstance abuse disability?  Please explain why or why not.

(b)  If not, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that his liver condition was permanently worsened beyond normal progression (aggravated) by the Veteran's service-connected PTSD with alcohol and polysubstance abuse disability.  Please explain why or why not.  If the examiner finds that the liver condition was aggravated by PTSD with alcohol and polysubstance abuse, the examiner should identify the baseline level of the disability that existed before aggravation by the service-connected disability occurred.

(c)  Is it is at least as likely as not (50 percent or greater probability) that his liver condition was permanently worsened beyond normal progression (aggravated) by the Veteran's service-connected diabetes?  Please explain why or why not.  If the examiner finds that the disability was aggravated by diabetes, the examiner should identify the baseline level of the disability that existed before aggravation by the service-connected disability occurred.

If the examiner is unable to render the requested opinions without resorting to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

3.  After the development requested above has been completed to the extent possible, review the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




